Affirmed and Memorandum Opinion filed August 6, 2013.




                                       In the

                     Fourteenth Court of Appeals

                              NO. 14-12-00725-CR

                ANDROS ABRAHAM DELACRUZ, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 982838

                  MEMORANDUM OPINION


      Appellant Andros Abraham Delacruz appeals his conviction for sexual
assault, after a motion to adjudicate guilt. On appeal, appellant contends the
evidence was insufficient to prove that he violated the terms of his community
supervision. Finding the evidence sufficient as to one violation, we affirm.
               I.      FACTUAL AND PROCEDURAL BACKGROUND

      On June 17, 2005, appellant pleaded guilty to the felony offense of sexual
assault.   The court deferred adjudication of guilt and placed appellant under
community supervision for ten years. The conditions of appellant’s community
supervision included: that he commit no offense against the laws of Texas, any
other state, or the United States (condition 1); and that he enter no nightclub, bar,
or establishment where alcoholic beverages are primarily sold (condition 32). In
its motion to adjudicate guilt, the State alleged that appellant violated these two
conditions on March 18, 2012, by entering Coaches Sports Bar & Grill
(“Coaches”) and committing criminal trespass.

      We focus on the evidence related to whether or not appellant violated
condition number 32. At the hearing, Deputy Brown with the Harris County
Sheriff’s Department testified that he has worked an extra job as security at
Coaches for approximately two years, and was working there on March 18, 2012.
Coaches is a sports bar that becomes a nightclub with a DJ on Friday and Saturday
nights. According to Brown, alcohol is primarily sold at Coaches. Brown also
testified there is a sign posted inside Coaches that generally indicates a “majority
of the sales come from 51 percent of alcohol.”

      Jathan Strait, the manager of Coaches, testified that he has worked at
Coaches since November 2011 and was working there on March 18, 2012. Strait
classified Coaches as a bar because, while Coaches serves food, “51% or more” of
its sales come from alcohol. According to Strait, 51% or more of Coaches’ sales
come from alcohol “all of the time.” Both Brown and Strait, as well as video
footage, placed appellant inside Coaches on March 18, 2012.

      The trial court found that appellant violated condition 1 and condition 32 of
his community supervision, adjudicated him guilty of sexual assault, and sentenced
                                         2
him to 12 years’ confinement. On appeal, appellant argues the trial court abused
its discretion in finding that he violated the terms of his community supervision.

                        II.       STANDARD OF REVIEW

      If the State alleges that a defendant on deferred adjudication has violated a
condition of community supervision, he is entitled to a hearing for the trial court to
determine whether to proceed with an adjudication of guilt on the original charge.
TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (West 2011). This determination is
reviewable in the same manner as a community supervision revocation hearing
conducted pursuant to Texas Code of Criminal Procedure article 42.12, section 21.
TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b).

      We review an order revoking community supervision under an abuse-of-
discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).
The State has the burden of showing by a preponderance of the evidence that the
defendant committed a violation of the conditions of his community supervision.
Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993) (en banc); Kulhanek v.
State, 587 S.W.2d 424, 426 (Tex. Crim. App. [Panel Op.] 1979). If the State fails
to meet its burden of proof, the trial court abuses its discretion in revoking the
community supervision. Cardona v. State, 665 S.W.2d 492, 493–94 (Tex. Crim.
App. 1984) (en banc). The trial court is the sole judge of the credibility of the
witnesses and the weight given to their testimony, and we review the evidence in
the light most favorable to the trial court’s ruling. Garrett v. State, 619 S.W.2d
172, 174 (Tex. Crim. App. [Panel Op.] 1981). Proof of any one of the alleged
violations of the conditions of community supervision is sufficient to support a
revocation order. TEX. CODE CRIM. PROC. ANN. art. 42.12, § 21(b); Rickels, 202
S.W.3d at 763–64. To succeed on appeal, an appellant must successfully challenge
all of the trial court’s findings that support the revocation order. Jones v. State,

                                          3
571 S.W.2d 191, 193–94 (Tex. Crim. App. [Panel Op.] 1978); Joseph v. State, 3
S.W.3d 627, 640 (Tex. App.—Houston [14th Dist.] 1999, no pet.).

                              III.      ANALYSIS

      Appellant challenges both of the trial court’s findings, but we may affirm the
trial judge’s judgment based on only one finding. Rickels, 202 S.W.3d at 763–64.
We conclude the evidence is sufficient to support the trial court’s finding that
appellant violated condition 32 of his community supervision by entering a
nightclub, bar, or establishment where alcoholic beverages are primarily sold.

      Appellant contends that the evidence was insufficient to prove that 51% of
Coaches’ sales came from alcohol on the date of the offense. However, both direct
testimony and reasonable inferences therefrom support the trial court’s finding that
Coaches derived at least 51% of its sales from alcohol on the date appellant entered
the establishment.

      Both Brown and Strait testified Coaches is a bar or nightclub that primarily
sells alcohol. According to Brown, posted inside Coaches is a sign that indicates
51% of sales come from alcohol. Regarding whether the percentage of alcohol
sales was 51% on the date of the alleged violation, when the State asked Strait,
“All of the time . . . is your establishment 51% alcohol?” he answered, “Correct.”
This testimony—from the manager of Coaches, who has worked there since
November 2011 and was working there on March 18, 2012—reasonably indicates
that 51% or more of Coaches’ sales have been derived from alcohol every day
Strait has been working there, including the date appellant entered the
establishment.

      Viewing the evidence in the light most favorable to the trial court’s ruling,
we conclude the evidence is sufficient to support the trial court’s finding that


                                         4
appellant violated condition 32 of his community supervision by entering Coaches
on March 18, 2012. See Cobb, 851 S.W.2d at 873; Garrett, 619 S.W.2d at 174.
Thus, the trial court did not abuse its discretion in revoking appellant’s community
supervision and adjudicating him guilty. See Cardona, 665 S.W.2d at 493–94.
Having concluded the State’s evidence is sufficient as to one violation, we need
not address appellant’s contention that the evidence fails to show he violated
condition 1 of his community supervision. See Jones, 571 S.W.2d at 193–94.

                            IV.       CONCLUSION

      Accordingly, we affirm the trial court’s judgment.




                                      /s/       Tracy Christopher
                                                Justice



Panel consists of Justices Brown, Christopher, and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            5